DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings, received on 07 January 2021, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 10, 17, 22, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 20180227908 A1; hereinafter referred to as “Wang”).
Regarding Claim 17, Wang discloses an apparatus for wireless communications at a user equipment (UE), 2comprising: 
3a processor, 4memory coupled with the processor (¶93-95 & Fig. 13, Wang discloses an apparatus comprising a processor 1304 and computer-readable memory/medium 1306 coupled to the processor); and 
5instructions stored in the memory and executable by the processor to cause the 6apparatus (¶93-95 & Fig. 13, Wang discloses that the computer-readable memory/medium may store software for execution by the processor) to: 
7receive an uplink grant that indicates scheduling information for an 8uplink shared channel transmission for the UE (¶65 & Fig. 9 (906), Wang discloses receiving, by a user equipment (UE) from a base station (BS), a grant indicating uplink resources for a Physical Uplink Shared Channel (PUSCH)); 
9receive, after receiving the uplink grant, a downlink grant scheduling 10feedback information to be piggybacked on the uplink shared channel transmission (¶65 & Fig. 9 (912), Wang discloses receiving, by the UE from the BS after receipt of the prior UL grant, downlink control information (DCI) indicating beta offset for a particular UCI where the beta offset is used to map the UCI to the PUSCH resource); 
11determine based at least in part on the downlink grant, that a feedback 12piggybacking condition is satisfied (¶65 & Fig. 9 (912), Wang discloses determining, by the UE based upon beta offset indication information in the DCI, a beta offset in order to multiplex UCI with the PUSCH for transmission); and 
13perform the uplink shared channel transmission based at least in part 14on the determining (¶67 & Fig. 9 (928), Wang discloses transmitting, by the UE to the BS, an uplink transmission on the PUSCH based upon a determination of the beta offset), wherein the uplink shared channel transmission includes the 15feedback information (¶65 & ¶67 & Fig. 9 (928), Wang discloses that the uplink transmission comprises the PUSCH data and the UCI).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 17.
Regarding Claim 25, Wang discloses an apparatus for wireless communications at a base station, comprising: 
a processor, memory coupled with the processor (¶93-95 & Fig. 13, Wang discloses an apparatus comprising a processor 1304 and computer-readable memory/medium 1306 coupled to the processor); and 
instructions stored in the memory and executable by the processor to cause the apparatus (¶93-95 & Fig. 13, Wang discloses that the computer-readable memory/medium may store software for execution by the processor) to: 
transmit an uplink grant that indicates scheduling information for an uplink shared channel transmission for a user equipment (UE) (¶65 & Fig. 9 (906), Wang discloses transmitting, by a base station (BS) to a user equipment (UE), a grant indicating uplink resources for a Physical Uplink Shared Channel (PUSCH)); 
transmit, after transmitting the uplink grant, a downlink grant scheduling feedback information to be piggybacked on the uplink shared channel transmission (¶65 & Fig. 9 (912), Wang discloses transmitting, by a base station (BS) to a user equipment (UE), downlink control information (DCI) indicating beta offset for a particular UCI where the beta offset is used to map the UCI to the PUSCH resource where the DCI is transmitted after the transmission of the grant indicating uplink resources); and 
receive the uplink shared channel transmission (¶67 & Fig. 9 (928), Wang discloses receiving, by the BS from the UE, an uplink transmission on the PUSCH), wherein the uplink shared channel transmission includes feedback information for a downlink shared channel transmission based at least in part on a feedback piggybacking condition being satisfied (¶65 & ¶67 & Fig. 9 (928), Wang discloses the uplink transmission comprises PUSCH data and UCI based upon the determination of the beta offset indicated in the downlink control information (DCI)).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 25.
Regarding Claim 22, Wang discloses the apparatus of claim 17.
Wang further discloses the instructions to determine that the feedback piggybacking condition is satisfied are executable by the processor to cause the apparatus to: 
determine that the uplink grant was received prior to the downlink grant and no other downlink grant was received scheduling feedback information to be piggybacked on the uplink shared channel transmission prior to the uplink grant (¶65 & Fig. 9 (912), Wang discloses that the reception of the DCI occurs after the receipt of the prior UL grant).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 22.
Regarding Claim 23, Wang discloses the apparatus of claim 17.
Wang further discloses the feedback piggybacking condition is based at least in part on a timing of the uplink grant with respect to the downlink grant (¶65 & Fig. 9 (912), Wang discloses that UCI piggybacking occurs based upon the DCI reception occurring prior UL grant.  Here, the order of the transmissions is correlated to "timing")
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 11, 12, 18, 19, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hamss et al. (US 20220078768 A1 using the PCT Filing Date of 06 January 2020 corresponding to PCT/US2020/012343; hereinafter referred to as “Hamss”).
Regarding Claim 18, Wang discloses the apparatus of claim 17.
However, Wang does not explicitly disclose the instructions to determine that the feedback piggybacking condition is satisfied are executable by the processor to cause the apparatus to: determine that the feedback information is associated with a priority level for which feedback piggybacking is permitted.
Hamss, a prior art reference in the same field of endeavor, teaches the instructions to determine that the feedback piggybacking condition is satisfied are executable by the processor to cause the apparatus to: 
determine that the feedback information is associated with a priority level for which feedback piggybacking is permitted (¶190-193, Hamss teaches determining a first priority level of the feedback information based upon the feedback’s classification as HARQ-ACK information).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Wang by determin[ing] that the feedback information is associated with a priority level for which feedback piggybacking is permitted as taught by Hamss because control signaling, relating to ultra-reliable transmissions, is enhanced (Hamss,  ¶2-3).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 18.
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 18.
Regarding Claim 26, Claim 26 is rejected on the same basis as Claim 18.
Regarding Claim 19, Wang in view of Hamss discloses the apparatus of claim 18.
However, Wang does not explicitly disclose the feedback information comprises a first high priority communication and the uplink shared channel transmission comprises one or more of: comprises a second high priority communication or a low priority communication.
Hamss, a prior art reference in the same field of endeavor, teaches the feedback information comprises a first high priority communication (¶190-193, Hamss teaches the feedback information comprises HARQ-ACK information corresponding to a first priority level) and the uplink shared channel transmission comprises one or more of: comprises a second high priority communication or a low priority communication (¶190-193, Hamss teaches the PUSCH comprises data of a second priority level).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Wang by requiring that the feedback information comprises a first high priority communication and the uplink shared channel transmission comprises one or more of: comprises a second high priority communication or a low priority communication as taught by Hamss because control signaling, relating to ultra-reliable transmissions, is enhanced (Hamss,  ¶2-3).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 19.
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 19.
Regarding Claim 27, Claim 27 is rejected on the same basis as Claim 19.
Claims 4, 13, 20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Medles et al. (US 20190253196 A1; hereinafter referred to as “Medles”).
Regarding Claim 20, Wang discloses the apparatus of claim 17.
However, Wang does not explicitly disclose the instructions to determine that the feedback piggybacking condition is satisfied are executable by the processor to cause the apparatus to: determine that a downlink control information format associated with the downlink grant includes a downlink assignment index information field.
Medles, a prior art reference in the same field of endeavor, teaches the instructions to determine that the feedback piggybacking condition is satisfied are executable by the processor to cause the apparatus to: 
determine that a downlink control information format associated with the downlink grant includes a downlink assignment index information field (¶21-22 & ¶27 & Fig. 1, Medles teaches determining, by the UE, to multiplex control information with the PUSCH based upon determining that the DCI has a downlink control information (DCI) format and that the DCI comprises a counter Downlink Assignment Information (DAI) field based upon the reception of DCI).
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the invention, to modify Wang by determining that a downlink control information format associated with the downlink grant includes a downlink assignment index information field as taught by Medles because uplink overhead and conserver UE power consumption is reduced by providing proper mechanisms to reduce the semi-static HARQ-ACK codebook (Medles,  ¶5-6).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 20.
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 20.
Regarding Claim 28, Claim 28 is rejected on the same basis as Claim 20.
Claims 5, 14, 21, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Baldemair et al. (US 20200136750 A1; hereinafter referred to as “Baldemair”).
Regarding Claim 21, Wang discloses the apparatus of claim 17.
However, Wang does not explicitly disclose the instructions to determine that the feedback piggybacking condition is satisfied are executable by the processor to cause the apparatus to: determine that a downlink assignment index field is not present in a downlink control information format associated with the downlink grant and that a number of feedback bits associated with the feedback information is less than a threshold.
Baldemair, a prior art reference in the same field of endeavor, teaches that the instructions to determine that the feedback piggybacking condition is satisfied are executable by the processor to cause the apparatus to: determine that a downlink assignment index field is not present in a downlink control information format associated with the downlink grant (¶61-64, Baldemair teaches determining whether a DAI field is present in a plurality of downlink assignments.  Here, there are determinations that the DAI field is not present and determinations that the DAI field is present) and that a number of feedback bits associated with the feedback information is less than a threshold (¶61-64, Baldemair teaches determining that the size of the UCI information is less than a value).
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the invention, to modify Wang by determining that a downlink assignment index field is not present in a downlink control information format associated with the downlink grant and that a number of feedback bits associated with the feedback information is less than a threshold as taught by Baldemair because handling of feedback signaling is improved in situations where feedback signaling is variable (Baldemair, ¶2-3).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 21.
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 21.
Regarding Claim 29, Claim 29 is rejected on the same basis as Claim 21.
Claims 8, 9, 15, 16, 24, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Papaskakellariou et al. (US 20160050667 A1; hereinafter referred to as “Papaskakellariou”).
Regarding Claim 24, Wang discloses the apparatus of claim 17.
However, Wang does not explicitly disclose the downlink grant comprises one or more of: scheduling information for a downlink shared channel transmission to the UE, an indication of a semi-persistent scheduling downlink shared channel transmission release, an indication of a secondary cell dormancy without scheduling a physical downlink shared channel reception.
Papaskakellariou, a prior art reference in the same field of endeavor, teaches the downlink grant comprises one or more of: 
scheduling information for a downlink shared channel transmission to the UE, 
an indication of a semi-persistent scheduling downlink shared channel transmission release (¶90, Papaskakellariou teaches a DCI comprising a Semi-Persistent Scheduling (SPS) release for determining whether the multiplex HARQ-ACK information in the PUSCH transmission.  Examiner notes to Applicant that Applicant has used alternative language), 
an indication of a secondary cell dormancy without scheduling a physical downlink shared channel reception.
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the invention, to modify Wang by requiring that the downlink grant comprises an indication of a semi-persistent scheduling downlink shared channel transmission release as taught by Papaskakellariou because handling of feedback signaling is improved in situations where feedback signaling is variable (Papaskakellariou, ¶2).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 24.
Regarding Claim 15, Claim 16 is rejected on the same basis as Claim 24.
Regarding Claim 30, Claim 30 is rejected on the same basis as Claim 24.
Regarding Claim 16, Wang discloses the method of claim 10.
However, Wang does not explicitly disclose the feedback piggybacking condition is based at least in part on an absence of aperiodic channel state information in the uplink shared channel transmission.
Papaskakellariou, a prior art reference in the same field of endeavor, teaches the feedback piggybacking condition is based at least in part on an absence of aperiodic channel state information in the uplink shared channel transmission (¶90, Papaskakellariou teaches determining, by the UE, whether aperiodic channel state information (A-CSI) is multiplexed in the PUSCH based upon an A-CSI request field in the received DCI).
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the invention, to modify Wang by requiring that the feedback piggybacking condition is based at least in part on an absence of aperiodic channel state information in the uplink shared channel transmission as taught by Papaskakellariou because handling of feedback signaling is improved in situations where feedback signaling is variable (Papaskakellariou, ¶2).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 16.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 7, 10, 17, 22, 23 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 18 of U.S. Patent No. 10440698 in view of Wang. 
Regarding Claim 17, Wang discloses an apparatus for wireless communications at a user equipment (UE), 2comprising: 
3a processor, 4memory coupled with the processor (Claim 10 of the '698 Patent discloses a memory; and at least one processor coupled to the memory); and 
7receive an uplink grant that indicates scheduling information for an 8uplink shared channel transmission for the UE (Claim 18 of the '698 Patent discloses transmitting downlink control information (DCI) comprising an uplink grant indicating resources for uplink shared channel transmission); 
9receive, after receiving the uplink grant, a downlink grant scheduling 10feedback information to be piggybacked on the uplink shared channel transmission (Claim 10 of the '698 Patent discloses receiving a beta offset indication in downlink control information (DCI) of a downlink control message, the beta offset indication dynamically indicating a beta offset value from a plurality of beta offset values available for an uplink shared channel transmission comprising data and uplink control information (UCI)); 
11determine based at least in part on the downlink grant, that a feedback 12piggybacking condition is satisfied (Claim 10 of the '698 Patent discloses determining the beta offset value from the plurality of beta offset values for transmitting the UCI in the uplink shared channel transmission based at least in part on the beta offset indication); and 
13perform the uplink shared channel transmission based at least in part 14on the determining (Claim 10 of the '698 Patent discloses transmitting, on the identified resources for the uplink shared channel transmission, the UCI interleaved with the data in a frequency-interleaved manner over a bandwidth of the identified resources based on the determined beta offset value), wherein the uplink shared channel transmission includes the 15feedback information (Claim 10 of the '698 Patent discloses the uplink transmission includes PUSCH data and UCI).
However, Claim 10 and Claim 18 of the ‘698 Patent does not explicitly disclose that the 5instructions stored in the memory and executable by the processor to cause the 6apparatus to [perform a method]. 
Wang teaches the 5instructions stored in the memory and executable by the processor to cause the 6apparatus to [perform a method] (¶93-95 & Fig. 13, Wang discloses that the computer-readable memory/medium may store software for execution by the processor). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 10 and Claim 18 of the ‘698 Patent by requiring that the 5instructions stored in the memory and executable by the processor to cause the 6apparatus to [perform a method] as taught by Wang because resource are conserved by allowing a base station dynamically configuring a beta-offset for transmission of uplink control information over a Physical Uplink Shared Channel (PUSCH) (Wang, ¶6-8).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 17.
Regarding Claim 25, Wang discloses an apparatus for wireless communications at a base station, comprising: 
transmit an uplink grant that indicates scheduling information for an uplink shared channel transmission for a user equipment (UE) (Claim 18 of the '698 Patent discloses transmitting downlink control information (DCI) comprising an uplink grant indicating resources for uplink shared channel transmission); 
transmit, after transmitting the uplink grant, a downlink grant scheduling feedback information to be piggybacked on the uplink shared channel transmission (Claim 10 of the '698 Patent discloses receiving a beta offset indication in downlink control information (DCI) of a downlink control message, the beta offset indication dynamically indicating a beta offset value from a plurality of beta offset values available for an uplink shared channel transmission comprising data and uplink control information (UCI)); and 
receive the uplink shared channel transmission (Claim 10 of the '698 Patent discloses transmitting, on the identified resources for the uplink shared channel transmission, the UCI interleaved with the data in a frequency-interleaved manner over a bandwidth of the identified resources based on the determined beta offset value), wherein the uplink shared channel transmission includes feedback information for a downlink shared channel transmission based at least in part on a feedback piggybacking condition being satisfied (Claim 10 of the '698 Patent discloses the UCI comprises at least one of ACK/NACK information or channel state information (CSI) for piggybacking on the PUSCH).
However, Claim 10 and Claim 18 of the ‘698 Patent does not explicitly disclose a processor, memory coupled with the processor, instructions stored in the memory and executable by the processor to cause the apparatus to [perform a method].
Wang, a reference in the same field of endeavor, teaches a processor, memory coupled with the processor (¶93-95 & Fig. 13, Wang discloses an apparatus comprising a processor 1304 and computer-readable memory/medium 1306 coupled to the processor); and 
instructions stored in the memory and executable by the processor to cause the apparatus (¶93-95 & Fig. 13, Wang discloses that the computer-readable memory/medium may store software for execution by the processor) to [perform a method].
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 10 and Claim 18 of the ‘698 Patent by requiring that a processor, memory coupled with the processor, instructions stored in the memory and executable by the processor to cause the apparatus to [perform a method] as taught by Wang because resource are conserved by allowing a base station dynamically configuring a beta-offset for transmission of uplink control information over a Physical Uplink Shared Channel (PUSCH) (Wang, ¶6-8).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 25.
Regarding Claim 22, Claim 10 and Claim 18 of the ‘698 Patent in view of Wang discloses the apparatus of claim 17.
However, Claim 10 and Claim 18 of the ‘698 Patent does not explicitly disclose the instructions to determine that the feedback piggybacking condition is satisfied are executable by the processor to cause the apparatus to determine that the uplink grant was received prior to the downlink grant and no other downlink grant was received scheduling feedback information to be piggybacked on the uplink shared channel transmission prior to the uplink grant.
Wang, a prior art reference in the same field of endeavor, teaches the instructions to determine that the feedback piggybacking condition is satisfied are executable by the processor to cause the apparatus to: 
determine that the uplink grant was received prior to the downlink grant and no other downlink grant was received scheduling feedback information to be piggybacked on the uplink shared channel transmission prior to the uplink grant (¶65 & Fig. 9 (912), Wang discloses that the reception of the DCI occurs after the receipt of the prior UL grant).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 10 and Claim 18 of the ‘698 Patent by determining that the uplink grant was received prior to the downlink grant and no other downlink grant was received scheduling feedback information to be piggybacked on the uplink shared channel transmission prior to the uplink grant as taught by Wang because resource are conserved by allowing a base station dynamically configuring a beta-offset for transmission of uplink control information over a Physical Uplink Shared Channel (PUSCH) (Wang, ¶6-8).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 22.
Regarding Claim 23, Claim 10 and Claim 18 of the ‘698 Patent in view of Wang discloses the apparatus of claim 17.
However, Claim 10 and Claim 18 of the ‘698 Patent does not explicitly disclose the feedback piggybacking condition is based at least in part on a timing of the uplink grant with respect to the downlink grant.
Wang, a prior art reference in the same field of endeavor, teaches the feedback piggybacking condition is based at least in part on a timing of the uplink grant with respect to the downlink grant (¶65 & Fig. 9 (912), Wang discloses that UCI piggybacking occurs based upon the DCI reception occurring prior UL grant.  Here, the order of the transmissions is correlated to "timing").
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 10 and Claim 18 of the ‘698 Patent by requiring that the feedback piggybacking condition is based at least in part on a timing of the uplink grant with respect to the downlink grant as taught by Wang because resource are conserved by allowing a base station dynamically configuring a beta-offset for transmission of uplink control information over a Physical Uplink Shared Channel (PUSCH) (Wang, ¶6-8).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 23.
Claims 2, 3, 11, 12, 18, 19, 26, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 10 and Claim 18 of the ‘698 Patent in view of Wang in further view of Hamss. 
Regarding Claim 18, Claim 10 and Claim 18 of the ‘698 Patent in view of Wang discloses the apparatus of claim 17.
However, Claim 10 and Claim 18 of the ‘698 Patent does not explicitly disclose the instructions to determine that the feedback piggybacking condition is satisfied are executable by the processor to cause the apparatus to: determine that the feedback information is associated with a priority level for which feedback piggybacking is permitted.
Hamss, a prior art reference in the same field of endeavor, teaches the instructions to determine that the feedback piggybacking condition is satisfied are executable by the processor to cause the apparatus to: 
determine that the feedback information is associated with a priority level for which feedback piggybacking is permitted (¶190-193, Hamss teaches determining a first priority level of the feedback information based upon the feedback’s classification as HARQ-ACK information).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 10 and Claim 18 of the ‘698 Patent by determin[ing] that the feedback information is associated with a priority level for which feedback piggybacking is permitted as taught by Hamss because control signaling, relating to ultra-reliable transmissions, is enhanced (Hamss,  ¶2-3).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 18.
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 18.
Regarding Claim 26, Claim 26 is rejected on the same basis as Claim 18.
Regarding Claim 19, Claim 10 and Claim 18 of the ‘698 Patent  in view of Wang in further view of Hamss discloses the apparatus of claim 18.
However, Claim 10 and Claim 18 of the ‘698 Patent does not explicitly disclose the feedback information comprises a first high priority communication and the uplink shared channel transmission comprises one or more of: comprises a second high priority communication or a low priority communication.
Hamss, a prior art reference in the same field of endeavor, teaches the feedback information comprises a first high priority communication (¶190-193, Hamss teaches the feedback information comprises HARQ-ACK information corresponding to a first priority level) and the uplink shared channel transmission comprises one or more of: comprises a second high priority communication or a low priority communication (¶190-193, Hamss teaches the PUSCH comprises data of a second priority level).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 10 and Claim 18 of the ‘698 Patent by requiring that the feedback information comprises a first high priority communication and the uplink shared channel transmission comprises one or more of: comprises a second high priority communication or a low priority communication as taught by Hamss because control signaling, relating to ultra-reliable transmissions, is enhanced (Hamss,  ¶2-3).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 19.
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 19.
Regarding Claim 27, Claim 27 is rejected on the same basis as Claim 19.
Claims 4, 13, 20, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 and claim 18 of the ‘698 Patent in view of Wang in further view of Medles.
Regarding Claim 20, Claim 10 and Claim 18 of the ‘698 Patent in view of Wang discloses the apparatus of claim 17.
However, Claim 10 and Claim 18 of the ‘698 Patent does not explicitly disclose the instructions to determine that the feedback piggybacking condition is satisfied are executable by the processor to cause the apparatus to: determine that a downlink control information format associated with the downlink grant includes a downlink assignment index information field.
Medles, a prior art reference in the same field of endeavor, teaches the instructions to determine that the feedback piggybacking condition is satisfied are executable by the processor to cause the apparatus to: 
determine that a downlink control information format associated with the downlink grant includes a downlink assignment index information field (¶21-22 & ¶27 & Fig. 1, Medles teaches determining, by the UE, to multiplex control information with the PUSCH based upon determining that the DCI has a downlink control information (DCI) format and that the DCI comprises a counter Downlink Assignment Information (DAI) field based upon the reception of DCI).
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the invention, to modify Claim 10 and Claim 18 of the ‘698 Patent by determining that a downlink control information format associated with the downlink grant includes a downlink assignment index information field as taught by Medles because uplink overhead and conserver UE power consumption is reduced by providing proper mechanisms to reduce the semi-static HARQ-ACK codebook (Medles,  ¶5-6).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 20.
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 20.
Regarding Claim 28, Claim 28 is rejected on the same basis as Claim 20.
Claims 5, 14, 21, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 10 and Claim 18 of the ‘698 Patent in view of Wang in further view of Baldemair. 
Regarding Claim 21, Claim 10 and Claim 18 of the ‘698 Patent in view of Wang discloses the apparatus of claim 17.
However, Claim 10 and Claim 18 of the ‘698 Patent does not explicitly disclose the instructions to determine that the feedback piggybacking condition is satisfied are executable by the processor to cause the apparatus to: determine that a downlink assignment index field is not present in a downlink control information format associated with the downlink grant and that a number of feedback bits associated with the feedback information is less than a threshold.
Baldemair, a prior art reference in the same field of endeavor, teaches that the instructions to determine that the feedback piggybacking condition is satisfied are executable by the processor to cause the apparatus to: determine that a downlink assignment index field is not present in a downlink control information format associated with the downlink grant (¶61-64, Baldemair teaches determining whether a DAI field is present in a plurality of downlink assignments.  Here, there are determinations that the DAI field is not present and determinations that the DAI field is present) and that a number of feedback bits associated with the feedback information is less than a threshold (¶61-64, Baldemair teaches determining that the size of the UCI information is less than a value).
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the invention, to modify Claim 10 and Claim 18 of the ‘698 Patent by determining that a downlink assignment index field is not present in a downlink control information format associated with the downlink grant and that a number of feedback bits associated with the feedback information is less than a threshold as taught by Baldemair because handling of feedback signaling is improved in situations where feedback signaling is variable (Baldemair, ¶2-3).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 21.
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 21.
Regarding Claim 29, Claim 29 is rejected on the same basis as Claim 21.
Claims 8, 9, 15, 16, 24, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 10 and Claim 18 of the ‘698 Patent in view of Wang in further view of Papaskakellariou.
Regarding Claim 24, Claim 10 and Claim 18 of the ‘698 Patent in view of Wang discloses the apparatus of claim 17.
However, Claim 10 and Claim 18 of the ‘698 Patent does not explicitly disclose the downlink grant comprises one or more of: scheduling information for a downlink shared channel transmission to the UE, an indication of a semi-persistent scheduling downlink shared channel transmission release, an indication of a secondary cell dormancy without scheduling a physical downlink shared channel reception.
Papaskakellariou, a prior art reference in the same field of endeavor, teaches the downlink grant comprises one or more of: 
scheduling information for a downlink shared channel transmission to the UE, 
an indication of a semi-persistent scheduling downlink shared channel transmission release (¶90, Papaskakellariou teaches a DCI comprising a Semi-Persistent Scheduling (SPS) release for determining whether the multiplex HARQ-ACK information in the PUSCH transmission), 
an indication of a secondary cell dormancy without scheduling a physical downlink shared channel reception.
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the invention, to modify Claim 10 and Claim 18 of the ‘698 Patent by requiring that the downlink grant comprises an indication of a semi-persistent scheduling downlink shared channel transmission release as taught by Papaskakellariou because handling of feedback signaling is improved in situations where feedback signaling is variable (Papaskakellariou, ¶2).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 24.
Regarding Claim 15, Claim 16 is rejected on the same basis as Claim 24.
Regarding Claim 30, Claim 30 is rejected on the same basis as Claim 24.
Regarding Claim 16, Claim 10 and Claim 18 of the ‘698 Patent in view of Wang discloses the method of claim 10.
However, Claim 10 and Claim 18 of the ‘698 Patent does not explicitly disclose the feedback piggybacking condition is based at least in part on an absence of aperiodic channel state information in the uplink shared channel transmission.
Papaskakellariou, a prior art reference in the same field of endeavor, teaches the feedback piggybacking condition is based at least in part on an absence of aperiodic channel state information in the uplink shared channel transmission (¶90, Papaskakellariou teaches determining, by the UE, whether aperiodic channel state information (A-CSI) is multiplexed in the PUSCH based upon an A-CSI request field in the received DCI).
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the invention, to modify Claim 10 and Claim 18 of the ‘698 Patent by requiring that the feedback piggybacking condition is based at least in part on an absence of aperiodic channel state information in the uplink shared channel transmission as taught by Papaskakellariou because handling of feedback signaling is improved in situations where feedback signaling is variable (Papaskakellariou, ¶2).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 16.

Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474